                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF VIRGINIA
                             ABINGDON

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CASE No.: 1:20cr00015
                                             )
COLE CARINI                                  )

               AGREED ORDER REGARDING DISCOVERY

      Pursuant to Federal Rule of Criminal Procedure 16.1, the parties have

conferred and agree as follows:

      The Government will disclose materials required by Federal Rule of Criminal

Procedure 16 no later than August 6, 2020.

      The defendant will disclose reciprocal discovery required by Federal Rule of

Criminal Procedure 16 no later than August 27, 2020.

      To the extent that the defendant seeks disclosure of material described in

Brady v. Maryland, 373 U.S. 83 (1963), and related cases, including United States

v. Giglio, 405 U.S. 150 (1972) (impeachment evidence), the Government’s

obligations to produce these materials in a timely manner exist regardless of any

specific direction by the court. See United States v. Holmes, 722 F.2d 37, 41 (4th

Cir. 1983).
      The parties are required by Federal Rule of Criminal Procedure 16(c) to make

additional disclosures promptly upon discovery of additional discovery materials.

      Defense counsel and counsel for the Government have agreed to the entry of

this Order.

      Upon due consideration of the parties’ Federal Rule of Criminal Procedure

16.1 Agreement, and it appearing proper, IT IS SO ORDERED.

      ENTERED:           July 17, 2020.



                                      /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




                                            2
